NUMBER 13-15-00078-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


VICTOR JARAMILLO,                                                        Appellant,

                                         v.

MAYELA GURROLLA SOSA,                                                     Appellee.


              On Appeal from the County Court at Law No. 7
                       of Hidalgo County, Texas


                       ORDER ABATING APPEAL
   Before Chief Justice Valdez and Justices Benavides and Perkes
                             Per Curiam

      This cause is before the Court on the record and appellant’s motion to abate the

appeal. According to the motion, the parties mediated this matter after the notice of

appeal was filed and reached an agreement; however, the parties currently dispute the

terms of the agreement and performance under the agreement. Appellant thus requests
that we abate the appeal until the terms and enforcement of the mediated settlement

agreement have been resolved.

      The Court, having examined and fully considered the documents on file and the

motion to abate, is of the opinion that the motion to abate the appeal should be granted.

Accordingly, the motion to abate the appeal is GRANTED and this appeal is ordered

ABATED for a period of sixty days from the date of this order. The Court directs appellant

to file, on or before the expiration of the abatement period, either:    (1) a motion to

reinstate the appeal, accompanied by appellant’s brief in this matter, or (2) a motion to

dismiss the appeal pursuant to settlement.

                                                       PER CURIAM


Delivered and filed the
1st day of September, 2015.